Citation Nr: 1550636	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include stress, anxiety, and depression.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1975 to February 1979 and from October 1990 to May 1991.  The Veteran also had additional service in the Navy Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the regional office (RO) in Houston, Texas.

These matters were previously before the Board in November 2014.  As will be discussed below, there has not been substantial compliance with the prior remand directives.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 remand, the Board directed that the Veteran be provided VA examinations to determine the nature and etiology of her claimed obstructive sleep apnea and any psychiatric disability.  While the Veteran was provided VA examinations, the Board finds that the examination reports of record are inadequate.  Accordingly, they do not substantially comply with the prior Board directives.  

With regard to the sleep apnea examination, the Board directed that the any and all studies, tests, and evaluations deemed necessary should be performed.  In the February 2015 examination report, the examiner indicated that no diagnosis was warranted because a diagnosis of sleep apnea required confirmation by a sleep study.  In a February 2015 addendum, the examiner again indicated that absent a sleep study no diagnosis of sleep apnea was warranted.  In an August 2015 examination report, the examiner stated that the Veteran was diagnosed with obstructive sleep apnea via a 2004 sleep study.  The examiner further noted that the Veteran underwent an uvulopalatopharyngoplasty, nasal septoplasty, bilateral inferior turbinate turbinoplasty (UPP surgery) in March 2005 and current reported intermittent snoring but was no longer using a CPAP machine and was not being treated for sleep apnea.  The examiner opined that the Veteran's sleep apnea had resolved with no residual and that there was no objective evidence of a current diagnosis of sleep apnea on examination.  However, the Board finds that the examination reports of record are inadequate.  

While the August 2015 examiner acknowledged the Veteran's prior diagnosis of sleep apnea, she opined that the Veteran's condition had resolved following her UPP surgery in March 2005.  However, the examiner did not perform a sleep study or explain why a sleep study was unnecessary to rule out a current diagnosis of sleep apnea.  As noted by the February 2015 examiner, a diagnosis of sleep apnea requires sleep study confirmation and a diagnosis is not possible absent a sleep study.  Given the Veteran's confirmed diagnosis of sleep apnea prior to her March 2005 surgery, which was several years prior to her August 2008 claim, a sleep study may be necessary to determine whether the Veteran's March 2005 UPP surgery did indeed resolve her sleep apnea prior to her August 2008 claim for service connection.  If no sleep study is needed to determine if the Veteran currently suffers from sleep apnea, or has suffered from sleep apnea at any point during the appeal period, then the examiner must explain in detail why no sleep study is required.

With regard to the Veteran's claim for an acquired psychiatric disorder, she was provided a VA examination in February 2015.  The examiner diagnosed the Veteran with an unspecified depressive disorder and opined that it was less likely than not that it had its clinical onset during service or was otherwise due to an event or incident during active service.  In support of that finding, the examiner noted that the Veteran's service treatment records did not show evidence of diagnosis, treatment, or symptoms of depression and that reports of medical examinations did not show any indication of depression or mental health issues and that the first reference to depression was not until 1997.  

Initially, the Board notes that the examiner did not address the etiology of the Veteran anxiety disorder not otherwise specified (NOS) that was documented in a June 2009 VA treatment record.  Additionally, the examiner's opinion regarding the Veteran's depressive disorder does not acknowledge or address service treatment records dated in August 1977, September 1977, and December 1976 indicating that the Veteran experienced mental health symptoms, including nervousness, anxiety, and problems sleeping during service.  Accordingly, the examiner's negative opinion is based on the inaccurate factual premise that the Veteran did not have mental health symptoms during service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records for the Veteran dated from March 2014 to present.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed obstructive sleep apnea.  All necessary studies, tests, and evaluations, to include a sleep study, must be performed.  If the examiner determines that a diagnosis of sleep apnea during the pendency of the appeal period can be excluded without performing a sleep study a detailed and through explanation must be provided.  Based on a physical examination of the Veteran, review of the claims file, the examiner should:

a.  Indicate whether the Veteran currently meets or previously met the diagnostic criteria for sleep apnea during the pendency of the appeal.  

b.  If it is determined that sleep apnea was present during the pendency of the appeal, state whether it is as least as likely as not (50 percent probability or more) that any current sleep apnea began in service, was caused by service, or is otherwise related to service.
In rendering the requested opinion, the examiner should address the Veteran's lay statements regarding loud snoring during service. 

A complete rationale for all opinions must be provided.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and likely etiology of any acquired psychiatric disability.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a physical examination of the Veteran, review of the claims file, the examiner should:

a.  Identify all acquired psychiatric diagnoses present during the pendency of the appeal.  

In doing so, the examiner must address the diagnoses of record, to include unspecified depressive disorder and an anxiety disorder NOS.  

b.  For each psychiatric diagnosis present during the pendency of the appeal, separately opine whether it is at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

In so opining, the examiner must address the Veteran's lay statements regarding being forced to do jumping jacks, being ridiculed for her large breasts, being discriminated against, and stress and fear regarding being stationed in Morocco and Puerto Rico. 

c.  If it is determined that sleep apnea was present during the pendency of the appeal, the examiner should opine whether it is at least as likely as not (a 50 percent probability or more) that any  psychiatric disability present during the pendency of the appeal was caused or aggravated by the sleep disorder. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).













_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


